Detailed Action
Claims 1-21 are pending in this application. This application has been assigned to a new examiner.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 15-19, recites the limitation of wherein the access states capable of being set by the state control unit include an authentication available state in which execution of an application is selected, based on whether a communication state of the first communication is a connected state in which communication is possible or an unconnected state in which communication is not possible, between being permitted through both the first communication and the second communication, and not being permitted through both the first communication and the second communication, which can be interpreted as
……which execution of an application is selected, 
(1) based on whether a communication state of the first communication is (a) a connected state in which communication is possible or (b)an unconnected state in which communication is not possible,
(2) between being permitted through both the first communication and the second communication, and
(3) not being permitted through both the first communication and the second communication
Which unclear and indefinite, in particular the claims recites contradictory conditions/criteria, communication can either be permitted through the first and second communication or not being permitted through both the first and second communication, but not both.
In further the claims recites, (1) based on whether a communication state of the first communication is (a) a connected state in which communication is possible or (b) an unconnected state in which communication is not possible, taken broadest reasonable interpretation, the claims can be interpreted as either (a) the communication state is connected in which communication is possible or (b) unconnected in which communication is not possible, therefore interpreting the claims as (b) unconnected in which communication is not possible, make the claims unclear and indefinite since in an unconnected state, communication is not possible therefore how can there be (2) communication between both first communication and the second communication?
 (1) based on whether a communication state of the first communication is (b) an unconnected state in which communication is not possible
(2) between being permitted through both the first communication and the second communication, and
(3) not being permitted through both the first communication and the second communication
All dependent claims are rejected for the same reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040045027 by Takamura and in view of US 20170140368 by Griffin.
As per claim 1,15-19,  TAKAMURA discloses an information processing device comprising: (TAKAMURA; ¶41- the portable information terminal 1), 
a state control unit configured to set, for each application, access states of an application which indicate possibility of execution of an application through first communication and possibility of execution of the application through second communication (TAKAMURA; Fig.2, The communication management unit 16 allows, in response to a request from the application programs 2A to 2N and in accordance with a communication management table 17, which teaches cellular network and wireless LAN), 
whose communication scheme is different from a communication scheme of the first communication (TAKAMURA; ¶41- The program manages operations of a communication control program for a cellular network and a communication control program for a wireless LAN),
 wherein a first communication range of the first communication is wider than a second communication range of the second communication(Fig.2, para.41; teaches cellular network connection and wireless LAN connection, a cellular network connection is “wider” than the WLAN connection since a cellular network connection provides a larger area for devices to connect than the WLAN connection) and 
wherein the state control unit is implemented via at least one processor (TAKAMURA; ¶11- The controller transmits and receives data using corresponding wireless communication means in response to a request from an application program in accordance with a communication management table). 
TAKAMURA teaches an application program that allows a plurality of wireless communication means to be used (first and second communications are both permitted), priority is established as 1st, 2nd priority, AVAILABILITY DETECTED, Unavailable state “X” and/or FORCED DISCONNECTION for the particular wireless communication respect to each application program as shown in Fig. 2, 8-9, ¶429.
TAKAMURA however does not expressly disclose based on a communication state of the first communication is a connected state in which communication is possible or an unconnected state in which communication is not possible, between being permitted through both and not being permitted.	
GRIFFIN explicitly teaches wherein the access states capable of being set by the state control unit include an authentication available state in which execution of an application is selected, based on whether a communication state of the first communication is a connected state in which communication is possible or an unconnected state in which communication is not possible, between being permitted through both the first communication and  the second communication and not being permitted through both the first communication and the second communication (GRIFFIN; Fig. 6, ¶33, ¶37 and ¶65-¶67- once the configuration data has been exchanged using NFC [second communication], the devices can then easily setup and continue to communicate over a greater range and using faster protocols [first communication], such as Bluetooth or Wireless Ethernet (Wi-Fi) in order to permit communication such as payment, send money, request money and/or transfer of information to digital cameras that send their photos to a television under second communication), wherein a first communication range of the first communication is wider than a second communication range of the second communication(para.37, Bluetooth or Wi-FI has a “wider” range than the NFC since it has greater range)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the TAKAMURA  substitute the teaching of Griffin of communication using Bluetooth or Wi-FI and NFC for Takamura’s teaching of the use of cellular network connection and wireless LAN connection in order to provide the predictable result of using Bluetooth or Wi-FI and NFC for communication between two devices.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide a p2p payment between devices using NFC(Griffin, para.3).
 As per claim 2, TAKAMURA in view of GRIFFIN discloses the information processing device according to claim 1, wherein, execution through the first communication and execution through the second communication are both permitted for an application for which the authentication available state is set as the access state (TAKAMURA; ¶56- when both of the wireless LAN and the cellular network are available, the portable information terminal 1 activates wireless communication means operable in the wireless LAN in accordance with the priority set in the communication management table 1 where priority is established as 1st and 2nd priority), based on the communication state of the first communication being the connected state (GRIFFIN; Fig. 6, ¶33, ¶37 and ¶65-¶67- the devices can then easily setup and continue to communicate over a greater range and using faster protocols, such as Bluetooth or Wireless Ethernet (Wi-Fi) in order to permit communication). 
As per claim 3,20,  TAKAMURA in view of GRIFFIN discloses the information processing device according to claim 1,2, wherein, execution through the first communication and execution through the second communication are both not permitted for an application for which the authentication available state is set as the access state (TAKAMURA; ¶83- When the wireless communication cellular phone is switched to the one for the PHS and the one for the wireless LAN (Fig. 8), a line is to be forcedly disconnected [“FORCED DISCONNECTION”] is recorded in a corresponding column for the wireless communication means as a switching requirement. Fig. 9 describes when switching WLAN to the one for the PHS and the one for the cellular phone where no switching is performed with regard to the e-mail software and the browser software because data transfer rate is extremely higher than the other wireless communication), based on the communication state of the first communication being the unconnected state(GRIFFIN; Fig. 6, ¶33, ¶37 and ¶65-¶67- the devices can then easily setup and continue to communicate over a greater range and using faster protocols, such as Bluetooth or Wireless Ethernet (Wi-Fi) in order to permit communication).
As per claim 4, TAKAMURA in view of GRIFFIN discloses the information processing device according to claim 1, wherein the access states set by the state control unit include an all-communication available state in which execution of an application through the first communication and execution of the application through the second communication are permitted (TAKAMURA; ¶42- when one application program allows a plurality of wireless communication means to be used (first and second communications are both permitted), priority is established as 1st and 2nd priority for the particular wireless communication respect to each application program as shown in Fig. 2).
As per claim 5, TAKAMURA in view of GRIFFIN discloses the information processing device according to claim 1, wherein the access states set by the state control unit include a first communication available state in which execution of an application through the first communication is permitted but execution of the application through the second communication is not permitted (TAKAMURA; ¶42- as shown in Fig. 2 the application program allows particular communication permitted under cellular network and not permitted under wireless LAN or not permitted under cellular network and permitted under wireless LAN as per the communication management table 17).
As per claim 6, TAKAMURA in view of GRIFFIN discloses the information processing device according to claim 1, wherein the access states set by the state control unit include a second communication available state in which execution of an application through the second communication is permitted but execution of the application through the first communication is not permitted (TAKAMURA; ¶42- as shown in Fig. 2 the application program allows particular communication permitted under cellular network and not permitted under wireless LAN or not permitted under cellular network and permitted under wireless LAN as per the communication management table 17).
As per claim 7, TAKAMURA in view of GRIFFIN discloses the information processing device according to claim 1, wherein the access states set by the state control unit include an unavailable state in which neither execution of an application through the first communication nor execution of the application through the second communication is permitted (TAKAMURA; ¶87- as shown in Fig. 9 no switching performed with regard to the e-mail software and the browser software when switching from the wireless communication means for wireless LAN to the other wireless communication such as PHS and Cellular phone).
As per claim 8, TAKAMURA in view of GRIFFIN discloses the information processing device according to claim 1, wherein, based on a user operation, the state control unit sets an access state corresponding to the user operation for each application (TAKAMURA; ¶42- The communication management table 17 is created by the user's setting such as priority for each application where Fig. 8-9 explains setting access state corresponding to user operation once user switch wireless communication to the other wireless communication).
As per claim 9, TAKAMURA discloses the information processing device according to claim 8, wherein the state control unit does not set the authentication available state for a setting target application of the access states (TAKAMURA; ¶77- information restricting a function of an application program are recorded in a communication management table 67 with regard to each wireless communication).
As per claim 10, TAKAMURA in view of GRIFFIN discloses the information processing device according to claim 8, wherein, when an access state set for a setting target application of the access states is the authentication available state,  the state control unit does not set the access state corresponding to the user operation for the setting target application (TAKAMURA; Fig 8-9 explains a line is to be set as “forcedly disconnected” during switching process corresponding to the user switching wireless communication to the other wireless communication).
As per claim 11, TAKAMURA in view of GRIFFIN discloses the information processing device according to claim 1, wherein, based on an access state setting request transmitted from an external device, the state control unit sets an access state corresponding to the access state setting request for each application (TAKAMURA; ¶42- The communication management table 17 is created by the user's setting in accordance with the communication management program from the portable information terminal 1 which sets user’s setting for each application program).
As per claim 12, TAKAMURA in view of GRIFFIN discloses the information processing device according to claim 1, further comprising: a processing unit configured to selectively execute an execution target application and perform a process corresponding to the executed application according to a set access state, wherein the processing unit is implemented via at least one processor (TAKAMURA; ¶53- the portable information terminal 1 accepts a setting regarding wireless communication means to be used selected from the wireless communication means for the cellular network and the wireless communication means for the wireless LAN with regard to each application program by a user's operation).
As per claim 13, TAKAMURA in view of GRIFFIN discloses the information processing device according to claim 1, further comprising: a first communication unit configured to be capable of communicating with an external device using the first communication, wherein the first communication unit is implemented via at least one processor (TAKAMURA; ¶66- wireless communication means capable of data transmission/reception is recorded in the communication management table 37, as the wireless communication means allowed to be used).
As per claim 14, TAKAMURA in view of GRIFFIN discloses the information processing device according to claim 1, further comprising: a second communication unit configured to be capable of communicating with an external device using the second communication, wherein the second communication unit is implemented via at least one processor (TAKAMURA; Fig. 2 explains particular communication capable of communication using one of available connection or both for corresponding application).
As per claim 21, TAKAMURA in view of GRIFFIN in view of  information processing device according to claim 1, wherein, when the second communication is near field communication (NFC) and the first communication is different from NFC(GRIFFIN; Fig. 6, ¶33, ¶37 and ¶65-¶67- once the configuration data has been exchanged using NFC [second communication], the devices can then easily setup and continue to communicate over a greater range and using faster protocols [first communication], such as Bluetooth or Wireless Ethernet (Wi-Fi) in order to permit communication such as payment, send money, request money and/or transfer of information to digital cameras that send their photos to a television under second communication).
Response to Arguments
Applicant’s arguments with respect to the rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made as set forth above, 112 2nd rejection and Griffin has been interpreted differently from what was previously cited.
In further the applicant argues that Griffin does not teach a first communication range of the first communication is wider than a second communication range of the second communication because Griffin teaches using exchange configuration data using NFC and only after first exchanging the configuration data using NFC, continue to communicate over a greater range using protocols such as Bluetooth or Wi-Fi.
In reply, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Takamura, teaches Fig.2, para.41; teaches cellular network connection and wireless LAN connection, a cellular network connection is “wider” than the WLAN connection since a cellular network connection provides a larger area for devices to connect than the WLAN connection, therefore Takamura teaches a first communication range of the first communication is wider than a second communication range of the second communication.
In further, the claims merely recites “first communication” and “second communication”, however the claims does not limit to when the “first communication” and “second communication” happen, but merely that the first communication is wider than the second communication, therefore Griffin’s teaching of the use of Bluetooth or Wi-Fi is considered to be the “first communication” and the NFC is considered to be the “second communication” which also teaches a first communication range of the first communication is wider than a second communication range of the second communication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2012/0254031 issued to Walker et al., teaches the use of NFC for receiving and sending information
US 2010/0315678 issued to Smires et al., teaches using RFID for connecting devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459